DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2020 and 15 January 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evron et al., USPN 2017/0359376.
With regard to claims 1 and 11, Evron discloses a computer program product (0020) for generating false data for suspicious users (0006), the computer 2program product including one or more computer readable storage mediums having program 3code embodied therewith (0020), the program code including programming instructions for 4detecting that a user attempts to access sensitive information (0068, 0088), 5detecting relevant false sensitive information corresponding to the sensitive information (0088), 6mapping the relevant false sensitive information to the sensitive information (0077-0082), and 7providing the relevant false sensitive information to the user (0037, 0088).
With regard to claims 2 and 12, Evron discloses the product of claim 1, as outlined above, and further discloses executing at least one command, in response to user input, wherein the at least one 4command includes the relevant false sensitive information and not the sensitive information (0088).
With regard to claims 3 and 13, Evron discloses the product of claim 1, as outlined above, and further discloses encrypting the relevant false sensitive information (0075).
With regard to claims 4 and 14, Evron discloses the product of claim 1, as outlined above, and further discloses blocking transmission of the relevant false sensitive information to an external source (0075).
With regard to claims 6 and 16, Evron discloses the product of claim 1, as outlined above, and further discloses allowing transmission of the relevant false sensitive information to an external source in 4response to detecting that the relevant false sensitive information does not include the sensitive 5information (0076, 0088).
With regard to claims 7 and 17, Evron discloses the product of claim 1, as outlined above, and further discloses detecting the relevant false sensitive information corresponding to the sensitive 4information from an external database (0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evron in view of Shou, USPN 8,549,643.
With regard to claims 9 and 19, Evron discloses the product of claim 1, as outlined above, but does not disclose generating the relevant false sensitive information with a machine learning technique. Shou discloses a method of generating decoy information similar to that of Evron, and further discloses using machine learning for the motivation of creating more accurate decoys (column 7 lines 32-51). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the machine learning of Shou to create the decoy of Evron for the stated motivation of Shou, creating more accurate decoys.
Claims 8, 10, 18, 20, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evron in view of Stolfo et al., USPN 2012/0084866.

With regard to claims 8 and 18, Evron discloses the product of claim 1, as outlined above, but does not disclose adding a watermark to metadata of a file in response to detecting the relevant false 4sensitive information being added to the file, wherein the watermark includes an indicator that 5indicates a presence of relevant false sensitive information. Stolfo discloses a method of generating decoy information (0014) similar to that of Evron, and further discloses adding a watermark to metadata of a file in response to detecting the relevant false 4sensitive information being added to the file (0095), wherein the watermark includes an indicator that 5indicates a presence of relevant false sensitive information. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the watermarking of Stolfo to create the decoy of Evron for the stated motivation of Stolfo, improved monitoring (0095).
With regard to claims 10, 20, 7, and 17, Evron in view of Stolfo discloses the product of claim 1, as outlined above, and Stolfo further discloses instructing an external database to create a table comprising the mapping of the relevant 4false sensitive information to the sensitive information and a watermark indicator (0065). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the Deception System 114 of Stolfo for modeling, generating, inserting, distributing, and managing the decoy information of Evron for the stated motivation of Stolfo, improved monitoring (0095). While claims 7 and 17 are seen as being disclosed by Evron, they are better outlined by Stolfo, thus further included in this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,958,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 5 and 15, Evron discloses the product of claim 1, as outlined above, but does not disclose redacting the relevant false sensitive information in a transmission to an external source. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to redact decoy information in the prior art without the benefit of hindsight. These claims would be allowable if the double patenting rejection are overcome with the filing of a terminal disclaimer.
References Cited
Campbell et al., USPN 2003/0195852, discloses watermarking decoy data (0050), but was not seen as the best reference to use in forming a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434